Citation Nr: 1616490	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sinus disorder. 

2.  Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, and from October 1980 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, found that the claim for service connection for sinus disorder and migraine headaches remained denied because the evidence submitted is not new and material.  

In September 2009, the Board found new and material evidence sufficient to reopen the previously denied claim of service connection for sinus disorder and headaches and remanded the claim for further development.  In April 2012, September 2013, and June 2014, the claims were remanded for further development.  The claim has now returned to the Board for further adjudication.   

This claim has been processed through the Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded the claims on appeal for further development.   The Remand provided that following any additional indicated development, the
RO should review the claims file and readjudicate the Veteran's claims of service connection for sinus disorder and headaches.  If a benefit sought on appeal
remained denied, the RO was instructed to furnish a supplemental statement of the
case to the Veteran and his representative and give them the opportunity to respond before the case is returned to the Board.  A review of the record shows the development ordered was conducted; however, the record does not show that the RO readjudicated the claims and either granted the claims or issued a supplemental statement of the case continuing the denials.  Accordingly, the Veteran's claims must be remanded for compliance with the Board's June 2014 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal and consider all evidence on file to include additional evidence (e.g., the September 2014 VA examination report) since the January 2014 supplemental statement of the case.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

